ON PETITION FOR REHEARING of Case No. 32564.
PER CURIAM.
By petition for rehearing it is suggested that our judgment is unclear regarding the liability of Venning and Ward Masonry.
The deputy commissioner apportioned liability equally between Venning and Ward and Overholser Construction Company. For reasons stated in our opinion, we have held Overholser not liable for the portion of the responsibility assigned to it. Hence, Venning and Ward remains responsible for one-half of the total liability and therefore one-half of the compensation benefits of all description otherwise due the respondent Porter. When addressed to our opinion thus clarified, the petition for re-hearing is denied.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, TFIORNAL and CALDWELL, JJ., concur.